DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/891,723, filed on 10 May 2018.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 15 August 2019, 4 November 2019, 30 January 2020, and 13 July 2020 have been considered by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 24 November 2020 is acknowledged.

Claim Objections
Claims 1 and 3-5 are objected to because of the following informalities:  

Claim 1 recites 3 equations: (2), (3), and (1), respectively. The claim would be better presented if the equations and their following wherein statements were in numerical order such that all the variables that are defined in equation (1) but also utilized in equation (2) are presented in order of appearance. 

Claims 3-5 are objected to since the claims fail to end with a period. See MPEP 608.01(m), which states:
Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).

Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites a range for the coefficient of thermal expansion (CTE) is “between 4.5 ppm/K and 6.5 ppm/K.” This renders the claim indefinite since it is unclear if the claim limits the range to the values between the numbers or if the range is meant to include the recited endpoints of the range. For example does the range between 4.5 ppm/K and 6.5 ppm/K. Does that include the CTE 4.5 ppm/K and 6.5 ppm/K? Numerically, does between 4.5 and 6.5 mean a) 4.5≥CTE≥6.5 or b) 4.5>CTE>6.5? In examination of the claims the Examiner has read “between 4.5 ppm/K and 6.5 ppm/K” as  4.5>CTE>6.5.

Claim 8 recites that “the glass further includes a balance of further constituents which does not exceed a proportion of 5 mol%” and further states that “said balance does not contain the following oxides: SiO2, TiO2, B2O3, Al2O3, ZnO, MgO, CaO, BaO, SrO, Na2O, and K2O.” This is confusing and renders the claim indefinite for at least two reasons. 
1) It is unclear if the glass can contain 0-50 mol% of the constituent phase silicon dioxide and 0-15 mol% of diboron trioxide as recited in claim 1. Or if claim 6 is considering those constituent phases as part of the balance and therefor the combined amount of silicon dioxide (SiO2) and diboron trioxide (B2O3) along with the other listed oxides is limited to less than or equal to 5 mol%. 
2) Additionally, since the claims are directed towards a glass, and glasses have no long-range order, the constituent phases are not present in the actual glass. In the same way, the oxide equivalents of SiO2, TiO2, B2O3, Al2O3, ZnO, MgO, CaO, BaO, SrO, Na2O, and K2O are not present in the actual glass. Thus, it is unclear what the glass contains outside of the balance limited to 5 mol% since the constituent phases can all be recited in terms of oxide equivalent and the oxide equivalents of the constituent phases correlate to the list of oxides as recited in claim 6.

Claim 15 and 16 recite limitations towards the coefficient of thermal expansion where the coefficient of thermal expansion of “a surface glass” is compared to the coefficient of thermal expansion of a bulk glass. This renders the claim indefinite since it is not clear what “surface glass” and what “bulk glass” the claim refers too. Is the claim referring to the recited glass’s coefficient of thermal expansion at the surface of the glass in comparison to the coefficient of thermal expansion for the bulk of the glass? If so, what thickness or depth of the glass is considered the surface versus the bulk of the glass?     

Claims 2-7 and 9-14 are rejected as indefinite since they depend either directly or indirectly as a claim rejected as indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nagai et al., U.S. Patent Publication US 5,277,946 A.
Nagai et al. disclose a glass having the following composition in terms of weight percentages: SiO2 55-64, Al2O3 7-20, B2O3 11-19, Li2O 0-8, Na2O 7-20, K2O 0-4, and MgO+CaO+SrO+BaO 0.5-7. See Abstract and the entire specification, specifically, column 2, lines 56-63. Nagai et al. disclose the glass has a thickness of less than or equal to 0.7 mm. See column 2, lines 52-55. Nagai et al. disclose the glass has a coefficient of thermal expansion of 50-75 x 10-7/°C. See column 2, lines 40-45. The compositional and property ranges of Nagai et al. are sufficiently specific to anticipate the glass as recited in claims 1, 2, 6-12, 15, and 16. See MPEP 2131.03. Furthermore, Nagai et al. disclose Example 10, where the glass anticipates the compositional constituent phases and calculated property ranges of claims 1, 2, and 6-12. See Table 1 and below table showing the glass’s composition in terms of the constituent phases as recited in the instant claims.



US 5,277,946
16/541,953
Ex. 6
Ex. 8
Ex. 10

Claim 1
Wt. %
Mol. %
Wt. %
Mol. %
Wt. %
Mol. %
Na2O 

9.00
9.55
8.40
8.28
8.70
9.12
K2O 

1.50
1.05
1.30
0.84
2.70
1.86
MgO 

0.00
0.00
0.00
0.00
0.00
0.00
CaO

0.00
0.00
2.10
2.29
0.50
0.58
SrO

0.00
0.00
0.00
0.00
 
0.00
BaO 

2.00
0.00
 
0.00
2.50
0.00
Al2O3 

8.00
5.16
9.20
5.52
5.40
3.44
B2O3 

18.50
17.48
11.60
10.18
12.00
11.20
SiO2 

61.00
66.77
63.20
64.29
68.20
73.79
ZnO

 
0.00
 
0.00
 
0.00
TiO2 

 
0.00
 
0.00
 
0.00
Li2O 

 
0.00
4.20
8.59
 
0.00
Mole %
Claim 1
Ex. 6
Ex. 8
Ex. 10
Albite 
10-40
41.28
38.02
26.00
Reedmergnerite 
18-65
35.12
28.25
47.00
Potassium Reedmergnerite
0-32
8.38
6.75
14.91
Grossular
0-10
0.00
5.34
1.35
Cordierite
0-10
0.00
0.00
0.00
Willemite
0-15
0.00
0.00
0.00
Silicon Dioxide
0-50
3.19
7.24
7.28
Diboron Trioxide
0-15
12.04
5.81
3.47
Titanium Wadeite
0-24
0.00
0.00
0.00
Strontium Feldspar
0-20
0.00
0.00
0.00
Celsian
0-20
0.00
0.00
0.00
Li2O

0.00
8.59
0.00
Calculated Properties
Claim 1
Ex. 6
Ex. 8
Ex. 10
Angular Freedom
≤0.24
0.25
0.27
0.24
Epot

1535.05
1542.10
1540.09
Coefficient of Thermal Expansion (ppm/K)
>4.5-<6.5
6.55
6.40
6.44


Since the glass composition of the reference is the same as the glass composition claimed herein it follows that the glasses of Nagai et al. would inherently possess the properties recited in claims 15 and 16. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claims 3-5, 13, and 14 are rejected under 35 U.S.C. 103 as obvious over by Nagai et al., U.S. Patent Publication US 5,277,946 A.
Nagai et al. teach a glass having the following composition in terms of weight percentages: SiO2 55-64, Al2O3 7-20, B2O3 11-19, Li2O 0-8, Na2O 7-20, K2O 0-4, and MgO+CaO+SrO+BaO 0.5-7. See Abstract and the entire specification, specifically, column 2, lines 56-63. Nagai et al. teach the glass has a thickness of less than or equal to 0.7 mm. See column 2, lines 52-55. Nagai et al. teach the glass has a coefficient of thermal expansion of 50-75 x 10-7/°C. See column 2, lines 40-45. Furthermore, Nagai et al. teach Examples 6, 8, and 10, which either anticipate or nearly anticipate the glass of claim 1. See Table 1 and the above anticipation rejection.
However, Nagai et al. do not disclose any examples that anticipate claims 3-5, 13, and 14. Nagai et al. does not teach the glass composition using the same terminology of constituent phases as the instant claims. However, one of ordinary skill in the art at the time the invention was filed would have the technical grasp to consider the glass of Nagai et al. recited in terms of the weight percentages of the oxide equivalents and evaluate the glass in terms of the recited constituent phases in terms of mol%. One of ordinary skill in the art at the time the invention was effectively filed would be able to  select from the overlapping portions of the compositional ranges to have a glass that overlaps claims 3-5, 13, and 14. 
Thus, the composition of the glass of Nagai et al. overlaps the composition of the instantly rejected claims. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. One having ordinary skill in the art before the effective filing date would have found it obvious to select from the overlapping portion of the range disclosed by the prior art, and overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Nagai et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the taught ranges including the instantly claimed ranges from the ranges taught in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would also have properties that overlap the properties as recited in claims 13 and 14.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claims 1, 6-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Murata, Japanese Patent Publication JP 2008-195602 A.
A machine-generated translation of JP 2008-195602 A accompanies this action. In reciting this rejection, the examiner will cite this translation.
	Murata discloses a glass having the following composition in terms of weight percentages: 50-80% of SiO2, 2-20 % of Al2O3, 0-15% of B2O3, 1-20% of Na2O, 0-10% of Li2O, 0-10% of K2O, 0-5% of MgO+CaO+SrO+BaO, where SrO+BaO is 0-3%, and ZrO2+TiO2 0-5%. See Abstract and the entire specification, specifically, paragraph [0020]. Murata discloses the glass has a thickness of less than or equal to 3.0 mm or even less than or equal to 0.3 mm. See paragraph [0064]. Murata discloses the glass has a coefficient of thermal expansion of 30-100 x 10-7/°C. See paragraph [0009]. The compositional and property ranges of Murata are sufficiently specific to anticipate the glass as recited in claims 1, 2, 6-12, 15, and 16. See MPEP 2131.03. Furthermore, Murata discloses Example 2, where the glass anticipates the compositional constituent phases and calculated property ranges of claims 1 and 6-12. See Table 1 and below table showing the glass’s composition in terms of the constituent phases as recited in the instant claims.
JP 2008-195602 A
16/541,953
Ex. 1
Ex. 2

Claim 1
Wt. %
Mol. %
Wt. %
Mol. %
Na2O 

11.00
11.12
8.60
8.89
K2O 

 

1.60
1.09
CaO

3.50
3.91
0.60
0.69
Al2O3 

5.00
3.07
8.00
5.02
B2O3 

11.00
9.90
13.10
12.05
SiO2 

68.30
71.23
67.80
72.27
ZnO

1.00
0.77


Mole %
Claim 1
Ex. 1
Ex. 2
Albite 
10-40
14.15
38.37
Reedmergnerite 
18-65
74.81
32.72
Potassium Reedmergnerite
0-32
0.00
8.70
Grossular
0-10
9.12
1.60
Cordierite
0-10
0.00
0.00
Willemite
0-15
1.15
0.00
Silicon Dioxide
0-50
0.21
11.74
Diboron Trioxide
0-15
0.55
6.87
Titanium Wadeite
0-24


Strontium Feldspar
0-20


Celsian
0-20


Calculated Properties
Claim 1
Ex. 1
Ex. 2
Angular Freedom
≤0.24
0.29
0.24
Epot

1514.19
1554.30
Coefficient of Thermal Expansion (ppm/K)
>4.5-<6.5
7.01
6.16


Since the glass composition of the reference is the same as the glass composition claimed herein it follows that the glasses of Murata would inherently possess the properties recited in claims 15 and 16. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claims 2-5, 13, and 14 are rejected under 35 U.S.C. 103 as obvious over by Murata, Japanese Patent Publication JP 2008-195602 A.
A machine-generated translation of JP 2008-195602 A accompanies this action. In reciting this rejection, the examiner will cite this translation.
	Murata discloses a glass having the following composition in terms of weight percentages: 50-80% of SiO2, 2-20 % of Al2O3, 0-15% of B2O3, 1-20% of Na2O, 0-10% of Li2O, 0-10% of K2O, 0-5% of MgO+CaO+SrO+BaO, where SrO+BaO is 0-3%, and ZrO2+TiO2 0-5%. See Abstract and the entire specification, specifically, paragraph [0020]. Murata discloses the glass has a thickness of less than or equal to 3.0 mm or even less than or equal to 0.3 mm. See paragraph [0064]. Murata discloses the glass has a coefficient of thermal expansion of 30-100 x 10-7/°C. See paragraph [0009]. Furthermore, Murata teach Examples 1 and 2, which either anticipate or nearly anticipate the glass of claim 1. See Table 1 and the above anticipation rejection.
However, Murata does not disclose any examples that anticipate claims 2-5, 13, and 14. Murata does not teach the glass composition using the same terminology of constituent phases as the instant claims. However, one of ordinary skill in the art at the time the invention was filed would have the technical grasp to consider the glass of Murata recited in terms of the weight percentages of the oxide equivalents and evaluate the glass in terms of the recited constituent phases in terms of mol%. One of ordinary skill in the art at the time the invention was effectively filed would be able to select from the overlapping portions of the compositional ranges to have a glass that overlaps claims 2-5, 13, and 14. 
Thus, the composition of the glass of Murata overlaps the composition of the instantly rejected claims. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. One having ordinary skill in the art before the effective filing date would have found it obvious to select from the overlapping portion of the range disclosed by the prior art, and overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Murata overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the taught ranges including the instantly claimed ranges from the ranges taught in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would also have properties that overlap the properties as recited in claims 13 and 14.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claims 1, 6-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Ashton-Patton et al., United States Patent Application Publication US 2018/0305240 A1.
	Ashton-Patton et al. disclose a glass having the following composition in terms of mole percentages: 60-81% of SiO2, 0-20 % of Al2O3, 0-15% of B2O3, 3-13.5% of Na2O, 0-3% of Li2O, 0-5% of K2O, 0-10% of MgO, 0-6% of CaO, 0-8% of SrO, 0-5% of BaO, and 0-5% of other components. See Abstract and the entire specification, specifically, paragraphs [0019]-[0032]. Ashton-Patton et al. disclose the glass has a thickness of 0.2-8.0 mm. See paragraph [0073]. Ashton-Patton et al. disclose the glass has a coefficient of thermal expansion of 30-95 x 10-7/°C. See paragraph [0044]. The compositional and property ranges of Ashton-Patton et al. are sufficiently specific to anticipate the glass as recited in claims 1, 2, and 7- 16. See MPEP 2131.03. Furthermore, Ashton-Patton et al. disclose Examples 9, 30, 34, 56, 59, 68, 81, 114, 116, and 151, where the glass anticipates the compositional constituent phases and calculated property ranges of claims 1, 2, and 7-14 and Examples 16, 35, 49, 69, and 104, where the glass anticipates the compositional constituent phases and calculated property ranges of claims 1, 2, and 7-14 See Table 5 and the tables at the end of the Office Action showing the glass’s composition in terms of the constituent phases as recited in the instant claims.
Since the glass composition of the reference is the same as the glass composition claimed herein it follows that the glasses of Ashton-Patton et al. would inherently possess the properties recited in claims 15 and 16. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claims 2-5, 13, and 14 are rejected under 35 U.S.C. 103 as obvious over by Ashton-Patton et al., United States Patent Application Publication US 2018/0305240 A1.
Ashton-Patton et al. teach a glass having the following composition in terms of mole percentages: 60-81% of SiO2, 0-20 % of Al2O3, 0-15% of B2O3, 3-13.5% of Na2O, 0-3% of Li2O, 0-5% of K2O, 0-10% of MgO, 0-6% of CaO, 0-8% of SrO, 0-5% of BaO, and 0-5% of other components. See Abstract and the entire specification, specifically, paragraphs [0019]-[0032]. Ashton-Patton et al. teach the glass has a thickness of 0.2-8.0 mm. See paragraph [0073]. Ashton-Patton et al. teach the glass has a coefficient of thermal expansion of 30-95 x 10-7/°C. See paragraph [0044]. Furthermore, Ashton-Patton et al. teach Examples 9, 11, 12, 16, 30, 32, 34, 35, 43, 49, 50, 56, 57, 59, 68, 69, 76, 80, 81, 104, 114, 116, 121, which either anticipate or nearly anticipate the glass of claim 1. See Table 5 and the above anticipation rejection.
However, Ashton-Patton et al. do not disclose any examples that anticipate claims 2-6. Ashton-Patton et al. do not teach the glass composition using the same terminology of constituent phases as the instant claims. However, one of ordinary skill in the art at the time the invention was filed would have the technical grasp to consider the glass of Ashton-Patton et al. recited in terms of the mole percentages of the oxide equivalents and evaluate the glass in terms of the recited constituent phases in terms of mol%. One of ordinary skill in the art at the time the invention was effectively filed would be able to select from the overlapping portions of the compositional ranges to have a glass that overlaps claims 2-6. 
Thus, the composition of the glass of Ashton-Patton et al. overlaps the composition of the instantly rejected claims. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. One having ordinary skill in the art before the effective filing date would have found it obvious to select from the overlapping portion of the range disclosed by the prior art, and overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Ashton-Patton et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the taught ranges including the instantly claimed ranges from the ranges taught in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 of U.S. Patent No. 10,822,265. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 23, 27, and 28 of copending Application No. 15/891,723. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, 9, and 11-16 of copending Application No. 16/460,084. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/576,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

23 February 2021
EAB



US 2018/0305240 A1
16/541,953
Ex. 9
Ex. 16
Ex. 30
Ex. 34
Ex. 35
Ex. 49
Mol. %
Claim 1






Na2O 

7.75
8.08
6.78
8.52
8.96
8.08
K2O 

0.01
0.01
0.01
 
 
0.01
MgO 

1.23
1.72
1.96
2.09
1.99
1.72
CaO

0.03
0.03
0.04
0.02
0.02
0.03
SrO

2.09
1.59
1.96
2.01
1.90
1.59
Al2O3 

7.57
7.65
6.83
7.38
7.37
7.65
B2O3 

7.59
7.56
9.75
7.45
7.34
7.56
SiO2 

72.53
72.25
72.53
72.39
72.28
72.25
ZnO

0.96
0.96



0.96
Mol. %
Claim 1
Ex. 9
Ex. 16
Ex. 30
Ex. 34
Ex. 35
Ex. 49
Albite 
10-40
33.92
34.64
23.17
26.19
27.79
34.64
Reedmergnerite 
18-65
28.08
30.00
31.07
41.97
43.89
30.00
Potassium Reedmergnerite
0-32
0.08
0.08
0.08
0.00
0.00
0.08
Grossular
0-10
0.07
0.07
0.09
0.05
0.05
0.07
Cordierite
0-10
5.54
7.74
8.82
9.41
8.96
7.74
Willemite
0-15
1.44
1.44
0.00
0.00
0.00
1.44
Silicon Dioxide
0-50
18.21
15.72
22.93
12.01
9.72
15.72
Diboron Trioxide
0-15
4.07
3.80
5.86
2.20
1.85
3.80
Titanium Wadeite
0-24
0.00
0.00
0.00
0.00
0.00
0.00
Strontium Feldspar
0-20
8.36
6.36
7.84
8.04
7.60
6.36
Celsian
0-20
0.00
0.00
0.00
0.00
0.00
0.00
Li2O

0.00

0.00
0.00
0.00

Calculated Properties
Claim 1
Ex. 9
Ex. 16
Ex. 30
Ex. 34
Ex. 35
Ex. 49
Angular Freedom
≤0.24
0.21
0.22
0.19
0.22
0.23
0.22
Epot

1574.45
1568.15
1595.73
1563.82
1556.77
1568.15
Coefficient of Thermal Expansion (ppm/K)
>4.5-<6.5
5.70
5.84
5.27
5.93
6.08
5.84




US 2018/0305240 A1
16/541,953
Ex. 56
Ex. 59
Ex. 68
Ex. 69
Ex. 81
Ex. 104
Mol. %
Claim 1






Na2O 

8.51
8.02
7.95
8.12
8.05
7.12
K2O 

 
0.01
 
 
0.01
1.04
MgO 

2.19
2.16
0.00
1.41
1.72
2.22
CaO

0.02
0.03
0.02
1.21
0.03
0.04
SrO

2.07
2.03
4.35
1.47
2.08
2.08
Al2O3 

6.98
7.60
7.66
7.70
7.19
8.25
B2O3 

7.49
7.44
7.61
7.60
7.53
8.43
SiO2 

8.51
72.07
72.27
72.33
72.30
70.67
ZnO





0.95

Mole %
Claim 1
Ex. 56
Ex. 59
Ex. 68
Ex. 69
Ex. 81
Ex. 104
Albite 
10-40
21.71
27.20
26.43
35.33
27.04
31.49
Reedmergnerite 
18-65
46.37
36.96
37.17
29.63
37.36
25.47
Potassium Reedmergnerite
0-32
0.00
0.08
0.00
0.00
0.08
8.32
Grossular
0-10
0.05
0.07
0.05
2.82
0.07
0.09
Cordierite
0-10
9.86
9.72
0.00
6.35
7.74
9.99
Willemite
0-15
0.00
0.00
0.00
0.00
1.43
0.00
Silicon Dioxide
0-50
11.89
14.40
15.85
15.94
14.98
11.96
Diboron Trioxide
0-15
1.69
2.81
2.96
3.90
2.85
4.21
Titanium Wadeite
0-24
0.00
0.00
0.00
0.00
0.00
0.00
Strontium Feldspar
0-20
8.28
8.12
17.40
5.88
8.32
8.32
Celsian
0-20
0.00
0.00
0.00
0.00
0.00
0.00
Li2O

0.00
0.00
0.00
0.00
0.00
0.00
Calculated Properties
Claim 1
Ex. 56
Ex. 59
Ex. 68
Ex. 69
Ex. 81
Ex. 104
Angular Freedom
≤0.24
0.22
0.21
0.17
0.23
0.21
0.22
Epot

1563.91
1571.17
1571.47
1571.46
1566.80
1564.18
Coefficient of Thermal Expansion (ppm/K)
>4.5-<6.5
5.93
5.77
5.77
5.77
5.87
5.92




US 2018/0305240 A1
16/541,953
Ex. 114
Ex. 116
Ex. 121
Ex. 11
Ex. 12
Ex. 32
Mol. %
Claim 1






Na2O 

8.04
6.77
7.93
7.79
6.98
6.98
K2O 

0.00
0.01
0.01
1.16
1.04
0.01
MgO 

0.00
1.95
2.04
2.26
2.25
2.24
CaO

0.02
0.04
0.03
0.04
0.04
0.03
SrO

0.00
1.95
1.92
2.09
2.09
2.09
BaO 

4.30
 
 
 
 
 
Al2O3 

7.60
6.83
7.49
8.66
7.58
7.68
B2O3 

7.44
7.75
7.41
7.59
7.63
7.63
SiO2 

72.45
74.55
72.05
70.26
72.16
72.17
ZnO

 
 
0.96


 
Li2O 






1.06
Mole %
Claim 1
Ex. 114
Ex. 116
Ex. 121
Ex. 11
Ex. 12
Ex. 32
Albite 
10-40
26.35
23.33
28.16
34.37
25.81
26.72
Reedmergnerite 
18-65
37.97
30.83
35.28
27.95
30.03
29.12
Potassium Reedmergnerite
0-32
0.00
0.08
0.08
9.28
8.32
0.08
Grossular
0-10
0.05
0.09
0.07
0.09
0.09
0.07
Cordierite
0-10
0.00
8.78
9.18
10.17
10.13
10.08
Willemite
0-15
0.00
0.00
1.44
0.00
0.00
0.00
Silicon Dioxide
0-50
15.59
25.06
14.96
6.69
14.20
20.42
Diboron Trioxide
0-15
2.69
3.89
2.99
2.94
2.84
3.98
Titanium Wadeite
0-24
0.00
0.00
0.00
0.00
0.00
0.00
Strontium Feldspar
0-20
0.00
7.80
7.68
8.36
8.36
8.36
Celsian
0-20
17.20
0.00
0.00
0.00
0.00
0.00
Li2O

0.00
0.00
0.00
0.00
0.00
1.06
Calculated Properties
Claim 1
Ex. 114
Ex. 116
Ex. 121
Ex. 11
Ex. 12
Ex. 32
Angular Freedom
≤0.24
0.22
0.19
0.22
0.24
0.21
0.20
Epot

1574.13
1601.05
1567.48
1549.03
1570.12
1589.34
Coefficient of Thermal Expansion (ppm/K)
>4.5-<6.5
5.71
5.16
5.85
6.24
5.80
5.40




US 2018/0305240 A1
16/541,953
Ex. 43
Ex. 50
Ex. 57
Ex. 76
Ex. 80
Mol. %
Claim 1





Na2O 

8.08
7.53
7.05
6.00
8.05
K2O 

0.76
0.01
1.05
0.01
0.01
MgO 

2.28
2.24
2.25
2.24
2.23
CaO

0.04
0.03
0.03
0.03
0.03
SrO

1.56
1.09
1.09
2.10
1.10
Al2O3 

8.63
7.62
7.57
7.71
7.66
B2O3 

7.58
9.10
8.61
7.64
7.61
SiO2 

70.93
72.23
72.21
72.11
72.20
ZnO




 
0.97
Li2O 




2.06

Mole %
Claim 1
Ex. 43
Ex. 50
Ex. 57
Ex. 76
Ex. 80
Albite 
10-40
38.21
34.24
33.76
26.88
34.56
Reedmergnerite 
18-65
26.43
26.00
22.64
21.12
29.84
Potassium Reedmergnerite
0-32
6.08
0.08
8.40
0.08
0.08
Grossular
0-10
0.09
0.07
0.07
0.07
0.07
Cordierite
0-10
10.26
10.08
10.13
10.08
10.04
Willemite
0-15
0.00
0.00
0.00
0.00
1.46
Silicon Dioxide
0-50
9.03
19.18
15.78
26.22
15.55
Diboron Trioxide
0-15
3.52
5.84
4.73
4.99
3.87
Titanium Wadeite
0-24
0.00
0.00
0.00
0.00
0.00
Strontium Feldspar
0-20
6.24
4.36
4.36
8.40
4.40
Celsian
0-20
0.00
0.00
0.00
0.00
0.00
Li2O

0.00
0.00
0.00
2.06
0.00
Calculated Properties
Claim 1
Ex. 43
Ex. 50
Ex. 57
Ex. 76
Ex. 80
Angular Freedom
≤0.24
0.24
0.22
0.22
0.19
0.24
Epot

1554.93
1584.44
1584.44
1607.22
1568.57
Coefficient of Thermal Expansion (ppm/K)
>4.5-<6.5
6.12
5.50
5.50
5.03
5.83